DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 09/28/2021 has been entered. Claims 1, 3, 7, 11, 13, and 17 have been amended. Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive.
Regarding to claims 1 and 11, applicant argues on pages 6-7 of the Remarks that, Park does not disclose or suggest that the user interaction corresponds to "pressing a combination of at least one input interface of the electronic device" as recited in the independent claims.
In response to the applicant’s argument, examiner respectfully disagrees. PARK describes the use of tap sensing with pressure sensor in fig. 3-4A and paragraph 154, “the sensing unit 140 may further include at least one of an acceleration sensor for sensing a tap using the movement of the body, a sound sensor for sensing a tap using a sound generated around the body, a proximity sensor for sensing a tap based on the existence or non-existence of an object, and a pressure sensor for sensing a tap using a pressure applied to the body.” Paragraph 156, further describes, “The one or more sensors may include a pressure sensor and the like, and may be used to discern the pattern of "knockknock" (a strength of the tap, a location of the tap, a time interval between a first tap and a second tap, an object of the tap, an intensity of the tap, an area of the tap, etc.)”
Regarding to claims 7 and 17, applicant argues on pages 8-9 of the Remarks that, the combination of PARK and Chau does not disclose or suggest "wherein the type of the at least one content comprises one of: personal content stored on the electronic device, social networking service (SNS) content available from an SNS service, web surfing content available from a web site, linkage content stored on an external device connected to the electronic device by a local area network (LAN), or app content available from an application stored on the electronic device"
In response to the applicant’s argument, examiner respectfully disagrees. PARK does not explicitly disclose type of content. Chau describes type of user content in fig. 2A, 2C and paragraph 36, “the lock screen content 200 may include text, graphics, images, photographs, video, music, or any other static or dynamic graphic, as understood in the art. The content 200 may be informational, promotional, entertainment, or otherwise.” Paragraph 38 further describes, “the information 208 is a webpage on a mobile browser of a mobile electronic device.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of managing a lock screen content of the user terminal device transmitted from the content provider as taught by CHAU with the lock screen functions after activation of the display device as disclose in PARK. The motivation to combine the CHAU reference is to provide for features that provide assurances to content providers that their content is being viewed in a meaningful .
Claim Objections
Claim 3 objected to because of the following informalities:  Claim states “Wherein the user interaction is detected based the on at least one input interface of the electronic device”.  Examiner presumes the statement should read as, “Wherein the user interaction is detected based on the at least one input interface of the electronic device” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US Pub. 20150138101) in view of CHAU et al (US Provisional 61908595 as US Pub. 20150148005).
Regarding claim 1, PARK discloses:
An electronic device, (at least refer to fig. 1 and paragraph 67. Describes mobile terminal 100) comprising: 
A wireless communication circuitry, (at least refer to fig. 1 and paragraph 67. Describes a wireless communication unit 110
A display, (at least refer to fig. 1 and paragraph 81. Describes processed image frames may be displayed on a display unit 151); and 
A processor operatively coupled to the wireless communication circuitry and the display, (at least refer to fig. 1 and paragraph 110. Describes the controller 180 performs controlling and processing associated with voice calls, data communications, video calls, and the like)
Wherein the processor is configured to: detect, when the display is turned off, a user interaction, (at least refer to fig. 3 and paragraph 136. Describes when the pattern of a tap sensed by the sensing unit matches a predetermined pattern, the mobile terminal may release the lock state of the terminal, and activate the display unit, and display predetermined screen information on the display unit)
Identify a type of the detected user interaction, (at least refer to fig. 1 and paragraph 111. Describes the controller 180 may perform a pattern recognition processing to recognize a handwriting input or a picture drawing input performed on the touch screen as characters or images, respectively)
Identify a type of content corresponding to the detected type of the user interaction, (at least refer to fig. 3 and paragraph 136. Describes when the pattern of a tap sensed by the sensing unit matches a predetermined pattern, the mobile terminal may release the lock state of the terminal, and activate the display unit, and display predetermined screen information on the display unit. Examiner interprets the recognized pattern as the type of content detected) 
Receive, in response to identification of the type of the content, at least one content, (at least refer to fig. 3 and paragraph 181, 106. Describes the controller 180 may display first screen information on the display unit 151 when a first predetermined pattern is sensed, and display second screen information which is different from the first screen information on the display unit 151 when a second pattern which is different from the first pattern is sensed. Para. 106, describes: the mobile terminal 100 may be operated in relation to a web storage device that performs the storage function of the memory 160 over the Internet) from an external electronic device connected with the electronic device through the wireless communication circuitry, 
The at least one content corresponding to the identified type of content, (at least refer to fig. 3 and paragraph 181. Describes the controller 180 may display first screen information on the display unit 151 when a first predetermined pattern is sensed, and display second screen information which is different from the first screen information on the display unit 151 when a second pattern which is different from the first pattern is sensed) and 
Display the at least one content in a lock-screen through the display, (at least refer to fig. 3, 6B and paragraphs 181, 213. Describes for example, at least one of the plurality of predetermined patterns may be a pattern for entering a home screen page. Para. 213, describes: in an activated state of the display unit 151, different screen information is displayed on the display unit 151 under control of the controller 180. Although not shown, if the display unit 151 is activated in a locked state, the controller 180 displays a lock screen related to input of a password, so that a password for releasing a locked state can be input from a user)
Wherein the user interaction comprises pressing a combination of at least one input interface of the electronic device, (at least refer to fig. 3-4A and paragraphs 154, 156. Describes the sensing unit 140 may further include at least one of an acceleration sensor for sensing a tap using a pressure sensor for sensing a tap using a pressure applied to the body. Para. 156, describes: The one or more sensors may include a pressure sensor and the like, and may be used to discern the pattern of "knockknock" (a strength of the tap, a location of the tap, a time interval between a first tap and a second tap, an object of the tap, an intensity of the tap, an area of the tap).
PARK does not explicitly disclose:
Receive, in response to identification of the type of the content, at least one content from an external electronic device connected with the electronic device through the wireless communication circuitry, and 
Display the received at least one content in a lock-screen through the display.
CHAU teaches:
Receive the at least one content from an external electronic device connected with the electronic device through the wireless communication circuitry, (at least refer to fig. 10-11 and paragraphs 53-54. Describes if the mobile content space auction server 1002 is configured to process bids and content and communicate those bids and content 1008 and 1010 to the mobile electronic devices 1020 that are configured to execute auctions, then the mobile content space auction server 1002 may communicate the bids 1008 in 1010 via the networks 1016 to the electronic devices 1020. Para. 54, describes: The data repositories 1112 may be configured to store lock screen content, bid submissions, and associated parameters from content providers wanting to display content on lock screens of mobile electronic devices)
Display the received at least one content in a lock-screen through the display, (at least refer to fig. 11-12 and paragraph 56. Describes at step 1108, a winning bid may be selected and an associated content may be delivered to mobile devices that are within the parameters as submitted by the content provider or its agency. In one embodiment, the winning content may be communicated to the mobile device prior to the user causing the lock screen to be displayed. Alternatively, the winning content may be selected and communicated to the mobile device in response to the user causing the lock screen to be displayed).
The two references are analogous art because they both relate with the same field of invention of display device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of managing a lock screen 
Regarding claim 11, PARK discloses:
A method for displaying a lock-screen of an electronic device, (at least refer to fig. 22A-E and paragraph 405. Describes a method to display a guide screen for easy inputting a control command by a user, and a method to set a motion pattern for releasing a locked state) the method comprising: 
Detecting, when the display is turned off, a user interaction, (at least refer to fig. 3, 22A and paragraph 136. Describes when the pattern of a tap sensed by the sensing unit matches a predetermined pattern, the mobile terminal may release the lock state of the terminal, and activate the display unit, and display predetermined screen information on the display unit); 
Identifying a type of the detected user interaction, (at least refer to fig. 1 and paragraph 111. Describes the controller 180 may perform a pattern recognition processing to recognize a handwriting input or a picture drawing input performed on the touch screen as characters or images, respectively); 
Identifying a type of content corresponding to the identified type of the user interaction, (at least refer to fig. 3 and paragraph 136. Describes when the pattern of a tap sensed by the sensing unit matches a predetermined pattern, the mobile terminal may release the lock state of the terminal, and activate the display unit, and display predetermined screen information on the display unit); 
Receiving, in response to identification of the type of the content, at least one content, (at least refer to fig. 3 and paragraph 181, 106. Describes the controller 180 may display first screen information on the display unit 151 when a first predetermined pattern is sensed, and display second screen information which is different from the first screen information on the display unit 151 when a second pattern which is different from the first pattern is sensed. Para. 106, describes: the mobile terminal 100 may be operated in relation to a web storage device that performs the storage function of the memory 160 over the Internet) 
The at least one content corresponding to the identified type of content, (at least refer to fig. 3 and paragraph 181. Describes the controller 180 may display first screen information on the display unit 151 when a first predetermined pattern is sensed, and display second screen information which is different from the first screen information on the display unit 151 when a second pattern which is different from the first pattern is sensed); and 
Displaying the at least one content in the lock-screen, (at least refer to fig. 3, 6B and paragraphs 181, 213. Describes for example, at least one of the plurality of predetermined patterns may be a pattern for entering a home screen page. Para. 213, describes: in an activated state of the display unit 151, different screen information is displayed on the display unit 151 under control of the controller 180. Although not shown, if the display unit 151 is activated in a locked state, the controller 180 displays a lock screen related to input of a password, so that a password for releasing a locked state can be input from a user)
Wherein the user interaction comprises pressing a combination of at least one input interface of the electronic device, (at least refer to fig. 3-4A and paragraphs 154, 156. Describes the sensing unit 140 may further include at least one of an acceleration sensor for sensing a tap using a pressure sensor for sensing a tap using a pressure applied to the body. Para. 156, describes: The one or more sensors may include a pressure sensor and the like, and may be used to discern the pattern of "knockknock" (a strength of the tap, a location of the tap, a time interval between a first tap and a second tap, an object of the tap, an intensity of the tap, an area of the tap).
PARK does not explicitly disclose:
Receiving, in response to identification of the type of the content, at least one content from an external electronic device connected with the electronic device, and 
Displaying the received at least one content in the lock-screen.
CHAU teaches:
Receiving at least one content from an external electronic device connected with the electronic device, (at least refer to fig. 10-11 and paragraphs 53-54. Describes if the mobile content space auction server 1002 is configured to process bids and content and communicate those bids and content 1008 and 1010 to the mobile electronic devices 1020 that are configured to execute auctions, then the mobile content space auction server 1002 may communicate the bids 1008 in 1010 via the networks 1016 to the electronic devices 1020. Para. 54, describes: The data repositories 1112 may be configured to store lock screen content, bid submissions, and associated parameters from content providers wanting to display content on lock screens of mobile electronic devices)
Displaying the received at least one content in the lock-screen, (at least refer to fig. 11-12 and paragraph 56. Describes at step 1108, a winning bid may be selected and an associated content may be delivered to mobile devices that are within the parameters as submitted by the content provider or its agency. In one embodiment, the winning content may be communicated to the mobile device prior to the user causing the lock screen to be displayed. Alternatively, the winning content may be selected and communicated to the mobile device in response to the user causing the lock screen to be displayed).
Regarding the claim 11, refer to the motivation of claim 1.
Regarding claim 2, PARK discloses:
Further comprising: a memory, (at least refer to fig. 1 and paragraph 67. Describes a memory 160) 
Wherein the processor is further configured to: retrieve content stored in the memory, (at least refer to fig. 1 and paragraphs 105, 163. Describes the memory 160 may store software programs used for the processing and controlling operations performed by the controller 180, or may temporarily store data (e.g., a map data, phonebook, messages, still images, video, etc.) that are input or output. Para. 163, describes: The experimentally acquired physical pattern may be prepared during the factory shipment to be stored in the memory unit 160, and periodically updated or changed by the user) and 
Change the lock-screen based on the retrieved content, (at least refer to fig. 6B, 22A-D and paragraphs 210, 213, 181. Describes the controller 180 may divide the display unit 151 into an upper region and a lower region, or an upper region, a middle region and a lower region, based on a preset password. Para. 213, describes: in an activated state of the display unit 151, different screen information is displayed on the display unit 151 under control of the controller 180. Para. 181, describes: the controller 180 may display first screen information on the display unit 151 when a first predetermined pattern is sensed, and display second screen information which is different from the first screen information on the display unit 151 when a second pattern which is different from the first pattern is sensed).
Regarding claim 3, PARK discloses:
Wherein the user interaction is detected based the on at least one input interface of the electronic device, (at least refer to fig. 3 and paragraph 194. Describes when an initial tap is sensed while the display unit 151 is turned off, for example, in a doze mode, the controller 180 of the mobile terminal 100 according to an embodiment of the present disclosure may sense it, and sense whether or not the user applies an additional tap, thereby determining whether or not to activate the display unit).
Regarding claim 4, PARK discloses:
Wherein the at least one input interface comprises at least one of a power button, a volume button, or a home button, (at least refer to fig. 4B and paragraph 196. Describes when a tap is applied to a region 420 corresponding to a location disposed with a power button while the display unit 151 is in an inactive state, the controller 180 may display a lock screen on the display unit 151).
Regarding claim 5, PARK discloses:
Wherein the processor is further configured to: gather, when the display is turned on, the at least one content based on the identified type of the user interaction, (at least refer to fig. 22C and paragraph 413. Describes a touch input, which starts from a first point on the display unit 151 toward a second point, may be applied in a deactivated state of the display unit 151. The controller 180 may divide an entire region of the display unit 151 into a first region and a second region, based on a touch area on the display unit 151. Then the controller 180 displays a guide screen 2230 on one of the first region and the second region).
Regarding claim 6, PARK discloses:
Wherein the processor is further configured to: display, when the display is turned on, at least one content item for gathering content corresponding to the at least refer to fig. 22C and paragraph 413. Describes a touch input, which starts from a first point on the display unit 151 toward a second point, may be applied in a deactivated state of the display unit 151. The controller 180 may divide an entire region of the display unit 151 into a first region and a second region, based on a touch area on the display unit 151. Then the controller 180 displays a guide screen 2230 on one of the first region and the second region).
Regarding claim 7, PARK does not explicitly disclose:
Wherein the type of the at least one content comprises one of: personal content stored on the electronic device, social networking service (SNS) content available from an SNS service, web surfing content available from a web site, linkage content stored on an external device connected to the electronic device by a local area network (LAN), or app content available from an application stored on the electronic device.
CHAU teaches:
Wherein the type of the at least one content comprises one of: personal content stored on the electronic device, social networking service (SNS) content available from an SNS service, web surfing content available from a web site, linkage content stored on an external device connected to the electronic device by a local area network (LAN), or app content available from an application stored on the electronic device, (at least refer to fig. 2A, 2C and paragraphs 36, 38. Describes the lock screen content 200 may include text, graphics, images, photographs, video, music, or any other static or dynamic graphic, as understood in the art. The content 200 may be informational, promotional, entertainment, or otherwise. Para. 38, describes: the information 208 is a webpage on a mobile browser of a mobile electronic device).
Regarding the claim 7, refer to the motivation of claim 1.
Regarding claim 8, PARK does not explicitly disclose:
Wherein the processor is further configured to: generate an image based on received at least one content, and configure the generated image as background image.
CHAU teaches:
Wherein the processor is further configured to: generate an image based on received at least one content, and configure the generated image as background image, (at least refer to fig. 2A and paragraph 36. Describes the lock screen content 200 may include text, graphics, images, photographs, video, music, or any other static or dynamic graphic, as understood in the art. The content 200 may be informational, promotional, entertainment, or otherwise. Information associated with the lock screen content 200, graphical indicia or representation 202, such as an amount of currency or other compensation that indicates to the user how much compensation he or she will earn).
Regarding the claim 8, refer to the motivation of claim 1.
Regarding claim 9
Wherein the processor is further configured to: share the generated image with another electronic device.
CHAU teaches:
Wherein the processor is further configured to: share the generated image with other electronic device, (at least refer to fig. 10 and paragraph 53. Describes the mobile electronic devices 1020 may be configured to generate information associated with lock screen content being displayed thereon and communicate results information 1022 via the networks 1016 to the mobile content space auction server 1002 for storage and processing thereon).
Regarding the claim 9, refer to the motivation of claim 1.
Regarding claim 10, PARK does not explicitly disclose:
Wherein the processor is further configured to: identify a linkage information corresponding to the received at least one content, and generate the image based on the linkage information.
CHAU teaches:
Wherein the processor is further configured to: identify a linkage information corresponding to the received at least one content, and generate the image based on the linkage information, (at least refer to fig. 2A and paragraph 36. Describes in addition to including a graphic, to allow a user to know how much he or she will earn by accessing information associated with the lock screen content 200, a graphical indicia or representation 202, such as an amount of currency or other compensation, that indicates to the user how much compensation he or she will earn).
Regarding the claim 10, refer to the motivation of claim 1.
Regarding claim 12, PARK discloses:
Further comprising: retrieving content stored in a memory of the electronic device, (at least refer to fig. 1 and paragraph 105. Describes the memory 160 may store software programs used for the processing and controlling operations performed by the controller 180, or may temporarily store data (e.g., a map data, phonebook, messages, still images, video, etc.) that are input or output); and 
Changing the lock-screen based on the retrieved content, (at least refer to fig. 6B, 22A-D and paragraphs 210, 213, 181. Describes the controller 180 may divide the display unit 151 into an upper region and a lower region, or an upper region, a middle region and a lower region, based on a preset password. Para. 213, describes: in an activated state of the display unit 151, different screen information is displayed on the display unit 151 under control of the controller 180. Para. 181, describes: the controller 180 may display first screen information on the display unit 151 when a first predetermined pattern is sensed, and display second screen information which is different from the first screen information on the display unit 151 when a second pattern which is different from the first pattern is sensed).
Regarding the claim 12, refer to the motivation of claim 1.
Regarding claim 13
Wherein the user interaction is detected based on the at least one input interface of the electronic device, (at least refer to fig. 3 and paragraph 194. Describes when an initial tap is sensed while the display unit 151 is turned off, for example, in a doze mode, the controller 180 of the mobile terminal 100 according to an embodiment of the present disclosure may sense it, and sense whether or not the user applies an additional tap, thereby determining whether or not to activate the display unit).
Regarding claim 14, PARK discloses:
Wherein the at least one input interface comprises at least one of a power button, a volume button, or a home button, (at least refer to fig. 4B and paragraph 196. Describes when a tap is applied to a region 420 corresponding to a location disposed with a power button while the display unit 151 is in an inactive state, the controller 180 may display a lock screen on the display unit 151).
Regarding claim 15, PARK discloses:
Further comprising: gathering, when the display is turned on, the at least one content based on the identified type of the user interaction, (at least refer to fig. 22C and paragraph 413. Describes a touch input, which starts from a first point on the display unit 151 toward a second point, may be applied in a deactivated state of the display unit 151. The controller 180 may divide an entire region of the display unit 151 into a first region and a second region, based on a touch area on the display unit 151. Then the controller 180 displays a guide screen 2230 on one of the first region and the second region).
Regarding claim 16, PARK discloses:
Further comprising: displaying, when the display is turned on, at least one content item for gathering content corresponding to the user interaction, (at least refer to fig. 22C and paragraph 413. Describes a touch input, which starts from a first point on the display unit 151 toward a second point, may be applied in a deactivated state of the display unit 151. The controller 180 may divide an entire region of the display unit 151 into a first region and a second region, based on a touch area on the display unit 151. Then the controller 180 displays a guide screen 2230 on one of the first region and the second region).
Regarding claim 17, PARK does not explicitly disclose:
Wherein the type of the at least one content comprises one of: personal content stored on the electronic device, social networking service (SNS) content available from an SNS service, web surfing content available from a web site, linkage content stored on an external device connected to the electronic device by a local area network (LAN), or app content available from an application stored on the electronic device.
CHAU teaches:
Wherein the type of the at least one content comprises one of: personal content stored on the electronic device, social networking service (SNS) content available from an SNS service, web surfing content available from a web site, at least refer to fig. 2A, 2C and paragraphs 36, 38. Describes the lock screen content 200 may include text, graphics, images, photographs, video, music, or any other static or dynamic graphic, as understood in the art. The content 200 may be informational, promotional, entertainment, or otherwise. Para. 38, describes: the information 208 is a webpage on a mobile browser).
Regarding the claim 17, refer to the motivation of claim 1.
Regarding claim 18, PARK does not explicitly disclose:
Further comprising: generating an image based on received at least one content; and configuring the generated image as background image.
CHAU teaches:
Wherein the processor is further configured to: generate an image based on received at least one content, and configure the generated image as background image, (at least refer to fig. 2A and paragraph 36. Describes the lock screen content 200 may include text, graphics, images, photographs, video, music, or any other static or dynamic graphic, as understood in the art. The content 200 may be informational, promotional, entertainment, or otherwise. Information associated with the lock screen content 200, graphical indicia or representation 202, such as an amount of currency or other compensation that indicates to the user how much compensation he or she will earn
Regarding the claim 18, refer to the motivation of claim 1.
Regarding claim 19, PARK does not explicitly disclose:
Further comprising: sharing the generated image with other electronic device.
CHAU teaches:
Wherein the processor is further configured to: share the generated image with another electronic device, (at least refer to fig. 10 and paragraph 53. Describes the mobile electronic devices 1020 may be configured to generate information associated with lock screen content being displayed thereon and communicate results information 1022 via the networks 1016 to the mobile content space auction server 1002 for storage and processing thereon).
Regarding the claim 19, refer to the motivation of claim 1.
Regarding claim 20, PARK does not explicitly disclose:
Further comprising: identifying a linkage information corresponding to the received at least one content, and generating the image based on the linkage information.
CHAU teaches:
Wherein the processor is further configured to: identify a linkage information corresponding to the received at least one content, and generate the image based on the linkage information, (at least refer to fig. 2A and paragraph 36. Describes in addition to including a graphic, to allow a user to know how much he or she will earn by accessing information associated with the lock screen content 200, a graphical indicia or representation 202, such as an amount of currency or other compensation, that indicates to the user how much compensation he or she will earn).
Regarding the claim 20, refer to the motivation of claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20140344151 teaches a method to facilitate a financial transaction without unlocking a mobile device, wherein the method comprises: identifying the mobile device is at a business location; authenticating a user of the mobile device as an authorized user of the mobile device based on passive (in a non-invasive manner) speech recognition at the business location, and upon successful authentication: dynamically setting lock screen wallpaper in the mobile device to an image having a scanning code (e.g., a QR code, a barcode, etc.) for use at the business location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        10/22/2021